Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on March 21, 2022. 

2. Claims 21, 23-28, 30-35, and 37-40 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “retrieving a plurality of state codes generated by a plurality of hardware devices included in a mobile device that includes a field-programmable gate array (FPGA); comparing each of the plurality of generated state codes to state codes included in a list of state codes, each of the state codes included in the list of state codes associated with a corresponding hardware vulnerability; responsive to one of the plurality of generated state codes matching one of the state codes included in the list of state codes, detecting a hardware vulnerability in the mobile device, the hardware vulnerability associated with the matching state code included in the list of state codes;  identifying a configuration update to the FPGA, the configuration update configured to fix the hardware vulnerability;  transmitting, to a server, a request for the configuration update for the FPGA; receiving, from the server, the configuration update to the FPGA; and overwriting a current FPGA configuration with data from the configuration update,” in independent claims 21, 28, and 35, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 11,165,808 to Murthy et al. discloses representing information about vulnerable hardware of a client device/FPGA including security vulnerabilities, defective hardware design, the make, model, revision, version, or similar data about a hardware component that is impacted by a vulnerability.

NPL to Li et al. discloses fixing hardware-level vulnerabilities including monitoring deviations in microarchitectural events such as cache misses, branch mispredictions from existing CPU performance counters, and detecting hardware-level attacks with promising accuracy and reasonable performance overhead.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/
Primary Examiner, Art Unit 2192